Case 8:20-mc-00073-JLS-ADS Document 10 Filed 11/17/20 Page 1 of 2 Page ID #:410




   1
   2
   3
   4
   5
   6
   7
   8
                                   UNITED STATES DISTRICT COURT
   9
               CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  10
  11
                                                        Misc. Case No. 8:20-mc-73-JLS-ADS
  12
  13                                                    ORDER GRANTING DISMISSAL
                                                        WITHOUT PREJUDICE
  14 IN RE SUBPOENA SERVED ON
     SCOT DE LORME
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       11558-00004/714575.2
                              ORDER GRANTING DISMISSAL WITHOUT PREJUDICE
Case 8:20-mc-00073-JLS-ADS Document 10 Filed 11/17/20 Page 2 of 2 Page ID #:411




   1            The Court having considered the Joint Stipulation of the parties, and good
   2 cause appearing therein, hereby orders as follows:
   3            1.        The action is dismissed without prejudice pursuant to Federal Rule of
   4 Civil Procedure 41(a)(1)(A)(ii);
   5            2.        That all pending hearing dates are terminated; and
   6            2.        Each party shall bear their own attorney’s fees, expenses, and costs.
   7            IT IS SO ORDERED
   8
   9
  10 Dated:            November 17, 2020               Signed:     /s/ Autumn D. Spaeth
  11                                                             United States Magistrate Judge
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       11558-00004/714575.2                            2
                              ORDER GRANTING DISMISSAL WITHOUT PREJUDICE
